EXHIBIT 10.1

SEVERANCE AGREEMENT AND RELEASE

This Severance Agreement and Release (this “Agreement”) is entered into by and
between Kenneth W. Locke, Ph.D., (“Locke”) and MediciNova, Inc. a Delaware
corporation (“Employer”), with regard to the following:

A. Whereas, Locke served in various capacities as an officer and employee of
Employer, most recently as Chief Scientific Officer of Employer until such
employment was terminated by mutual agreement of Locke and Employer effective as
of April 30, 2008 (the “Termination Date”); and

B. Whereas, Locke and Employer are parties to that certain Executive Employment
Agreement, dated as of September 26, 2000, as amended by a letter agreement,
dated as of July 30, 2003 (the “Employment Agreement”), providing for certain
rights and responsibilities on the part of Locke and Employer.

NOW, THEREFORE, the parties hereto agree as follows:

1. Severance Payments. In consideration of the covenants and promises contained
in this Agreement and as full and final satisfaction of all obligations Employer
owes to Locke under the Employment Agreement or otherwise, Employer shall pay to
Locke as severance payments the following amounts, less appropriate deductions
and withholdings:

(a) Compensation representing the amount Locke would have been entitled to in
salary for May 2008 through January 2009 under the Employment Agreement in the
aggregate gross amount of $200,265.00, to be paid in equal monthly installments
over the nine (9) month period of May 2008 through January 2009, the first of
which is to be paid on the date of the Company’s first regularly scheduled
payroll date following the Effective Date;

(b) Continuation of employee benefits for Locke and his dependents in the same
manner and contribution rate that such benefits are in effect as of the
Termination Date for the period during which severance payments are made
pursuant to Subparagraph (a), with the exception that Employer will be allowed
to discontinue employee benefits for Locke and his dependents if an when Locke
obtains, through other employment, employee benefits for himself and his
dependents in substantially the same manner and at a substantially similar
contribution rate, with such discontinuance by Employer made only so as to
provide no interruption in coverage; and

(c) 70% of the average of Locke’s annual bonus for 2006 and 2007, in the gross
amount of $38,290.00, to be paid on the date of the Company’s first regularly
scheduled payroll date following the Effective Date.

2. Consulting Agreement. In connection with and as a condition to the execution
of this Agreement, the parties agree to enter into a consulting agreement
substantially in the form attached hereto as Exhibit A (the “Consulting
Agreement”), pursuant to which Locke will continue to provide services to
Employer. Under the terms of the Option Agreements by which options to purchase
shares of Employer’s Common Stock were granted to Locke pursuant to Employer’s
Amended and Restated 2004 Stock Incentive Plan, so long as Locke continues to



--------------------------------------------------------------------------------

provide services to Employer pursuant to the Consulting Agreement, options to
purchase shares of Employer’s Common Stock granted to Locke pursuant such Option
Agreements shall continue to vest according to the original vesting schedule set
forth in such options and Locke will be considered to have ceased to provide
services to Employer only upon the expiration of the Consulting Agreement.

3. Release. In consideration of the above described payments and benefits, Locke
does hereby unconditionally, irrevocably and absolutely release and discharge
Employer, and all related subsidiary entities, and their affiliates, directors,
officers, employees, agents, attorneys, stockholders, insurers, successors
and/or assigns, from any and all liability, claims, demands, causes of action,
or suits of any type, whether in law and/or in equity, known or unknown, related
directly or indirectly or in any way connected with any transaction, affairs or
occurrences between them to date, including, but not limited to, Locke’s
employment with Employer and the termination of said employment. This release
shall include but not be limited to a release of claims arising under any state
or federal statute or common law regulating or affecting employment, including
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, the Equal Pay Act, the Fair Labor
Standards Act, the California Labor Code, the California Fair Employment and
Housing Act, and any other statutory or common law provision relating to or
affecting Locke’s employment by Employer, including any federal or state
statutory provision covering any age discrimination in any form by Employer
against Locke, except any claim for worker’s compensation. However, Locke’s
other rights, including but not limited to, those as a stockholder of Employer,
if applicable, are specifically excluded from this release.

4. Claims. In further consideration of the above described payments and
benefits, Locke irrevocably and absolutely agrees that he will not prosecute nor
allow to be prosecuted on his behalf in any administrative agency, whether
federal or state, or in any court, whether federal or state, any claim or demand
of any type related to the matter release above. It is the intention of the
parties that, with the execution of this Agreement, Employer and all related
entities, and their affiliates, officers, directors, employees, agents,
attorneys, stockholders, insurers, successors and/or assigns will be absolutely,
unconditionally and forever discharged of and from all obligations to or on
behalf of Locke related in any way to the matter discharged herein. Locke
represents that he has not filed any complaint, charges or lawsuits against
Employer and all related subsidiary entities (including their affiliates,
officers, directors, and employees) with any governmental agency or any court.

5. Unknown Claims. Locke understands and agrees that this release extends to all
claims of every nature, known or unknown, suspected or unsuspected, past or
present, and that any and all rights granted to Locke under section 1542 of the
California Civil Code or any analogous federal law or regulation are hereby
expressly waived. Said section 1542 of the California Civil Code reads as
follows:

“A general release does not extend to claims which the creditor does not know of
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.”



--------------------------------------------------------------------------------

Notwithstanding any provisions of this Agreement to the contrary, Locke does not
waive any right or release any claim against Employer which claim or right
arises from Employer failing to perform its undertakings as set forth in this
Agreement and/or may arise after the date Locke executes this release including,
without limitation, Locke’s rights, if any, pursuant to 29 U.S.C. §1161 et.
seq., commonly known as “COBRA.”

6. Effect on Previous or Existing Agreements. This Agreement is intended to
resolve any and all issues between Employer and Locke, including, without
limitation, any and all claims for wages, severance pay, compensation, benefits,
or other aspects of the employment relationship between Employer and Locke.
Except as set forth in this Section 6, this Agreement shall supersede and
extinguish all prior employment agreements, express or implied, verbal or
written, between Employer and Locke; provided, however, that this Agreement
shall have no effect on (i) that certain Proprietary Information and Invention
Agreement, dated as of September 26, 2000, and (ii) any stock option agreements
(except as expressly provided above). This Agreement shall also not in any way
supersede or affect any obligation of Locke, contractual or otherwise, with
respect to the disclosure, use of protection of any proprietary or confidential
information of Employer, including any trade secrets, or with respect to the
disclosure and assignment of inventions made or conceived by Locke during his
employment. All previous written agreements and obligations imposed by any
contract relating to the intellectual property of Employer or its subsidiary or
affiliated entities shall remain in full force and effect and survive the
execution of this Agreement.

7. Return of Company Property. Employee shall immediately return any company
property in his possession, including without limitation all company-owned
computers, cellular telephones, and any other company property in his
possession. All such property shall be returned in good working condition and
order.

8. Non-Disparagement. Locke and Employer each agree that he or it shall not make
any oral or written statements or knowingly make any comments, whether privately
or publicly, which in fact or by implication tend to disparage the other or are
inimical to the interests of the other.

9. Binding Effect. Locke further declares and represents that no promise,
inducement or agreement not expressed herein has been made to him and that this
Agreement contains the entire agreement between the parties relating to the
subject matter hereof.

10. Successors. Employer and Locke understand and expressly agree that this
Agreement shall bind and benefit the heirs, partners, successors, employees,
directors, stockholders, officers, attorneys, affiliates, predecessors,
representatives and assigns of Employer and Locke.

11. Publicity. The parties hereto agree not to divulge or publicize the
existence of this Agreement or the terms hereof except as may be necessary to
enforce this Agreement or as may be required by law. In case of such required
disclosures, each party shall promptly inform the other of such disclosure in
writing prior to said disclosures.

12. Interpretation. The validity, interpretation, and performance of this
Agreement shall be construed and interpreted according to the laws of the State
of California. This Agreement



--------------------------------------------------------------------------------

shall not be interpreted for or against either party hereto on the ground that
such party drafted or caused this Agreement to be drafted. If any provision of
this Agreement, or part thereof, is held invalid, void or voidable as against
the public policy or otherwise, the invalidity shall not affect other
provisions, or parts thereof, which may be given effect without the invalid
provision or part. To this extent, the provisions, and parts thereof, of this
Agreement are declared to be severable.

13. Resolution of Employment Related Disputes. Except as prohibited by law, any
dispute arising from any aspect of the employment relationship with Employer
shall be resolved through final and binding arbitration in San Diego,
California. All employment disputes of any nature shall be covered by this
Agreement, except as prohibited by law. The law applicable to any controversy to
be arbitrated shall be the law of the state of California or applicable federal
law, except that the Federal Arbitration Act shall apply to the issue of
arbitrability. The arbitration shall be conducted by a single neutral arbitrator
selected by the parties from a list maintained and provided by the American
Arbitration Association (“AAA”) or Judicial Arbitration and Mediation Services
(“JAMS”). Locke shall not be required to pay any administrative fees of the AAA
or JAMS. Any administrative fees or arbitrator’s fees will be paid by Employer.
The arbitrator shall have no power to award costs and attorneys’ fees except as
provided by statute or by separate written agreement between the parties.
Notwithstanding the foregoing, nothing herein shall preclude either party from
seeking, on a temporary basis, relief from a court in a dispute involving the
ownership, use or disclosure of confidential or proprietary information or trade
secrets, until such time as an arbitrator can be selected. Once selected, the
arbitrator shall have the power to continue, vacate, modify or amend any
temporary or interim relief, and shall have the power to resolve the dispute. In
the event that any aspect of this arbitration provision is found unenforceable
by a court of competent jurisdiction, the remainder of the arbitration provision
shall be severed from the invalid portion and the remaining portion shall be
given full effect according to its terms. This arbitration provision shall
supersede any and all prior agreements between Employer and Locke on the subject
of arbitration of employment-related claims.

14. No Admissions. It is agreed that this Agreement is not an admission of any
liability or fault whatsoever by either Employer or Locke.

15. Execution and Revocation Periods. Locke acknowledges and agrees that the
Severance Payments set forth in Section 2 constitute consideration beyond that
which, but for the mutual covenants set forth in this Agreement, Employer would
be obligated to provide, or Locke otherwise would be entitled to receive. Locke
acknowledges that he has twenty-one (21) days after actual receipt of this
Agreement in which to consider and execute this Agreement. Changes to this
Agreement, whether material or immaterial, do not restart the 21-day period.
Locke agrees and acknowledges that if he chooses to sign this Agreement before
21 days after he received it, that he has done so voluntarily. Furthermore,
Locke has a period of seven (7) days following the execution of this Agreement
in which to revoke this Agreement. Accordingly, this Agreement will not become
effective or enforceable (and the severance payments will not be paid or
recognized) until such 7-day revocation period has expired and the Termination
Date has passed (the “Effective Date”).



--------------------------------------------------------------------------------

16. Counsel. Locke acknowledges that he fully understands his right to discuss
this Agreement with independent counsel of his choice, that he is encouraged to
do so, that he has carefully read and fully understands this entire Agreement
and that he is voluntarily entering into this Agreement.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

The undersigned have executed this Agreement as of April 30, 2008 at San Diego,
California.

 

    MEDICINOVA, INC. /s/ Kenneth W. Locke, Ph.D.     By:   /s/ Shintaro Asako
Kenneth W. Locke, Ph.D.     Name:   Shintaro Asako Dated: April 16, 2008    
Title:   Chief Financial Officer     Dated:   April 16, 2008

 

 

 

 

 

 